DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method for an electronic device with a touch-sensitive surface and display. 
Independent claim 16, and its dependent claims, are drawn to the general notion of a non-transitory computer readable medium storing processor executable instructions for operating an electronic device with a touch-sensitive surface and display. 
Independent claim 17, and its dependent claims, are drawn to the general notion of an electronic device with a touch-sensitive surface and display. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are: an electronic device with a touch-sensitive surface and display having a messaging application, which, in response to receiving an action to compose a message, displays a composition interface in the messaging application; displays, within the composition interface, a selectable user interface element that, when selected, changes the notification rule for replies to the message, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Bocking, Andrew Douglas, et al., US 20130145295 A1, describes an electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and a processor executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance (see Figs. 3, 5, 27), but does not describe two or more processors or the functions and structures in the reasons for allowance, or a selectable user interface element that, when selected, changes the notification rule for replies to the message; 
Blair; Christopher Douglas, US 20140096033 A1, describes an electronic device containing two or more processors (see Fig. 25), but does not describe a selectable user interface element that, when selected, changes the notification rule for replies to the message; 
Heo, Hwanjo, et al., US 20140149525 A1, describes a method and an apparatus for transmitting and receiving an instant message in which a user interface element is a bell (see [0003], [0052]), but does not describe a selectable user interface element that, when selected, changes the notification rule for replies to the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693